ACCEPTED
                                                                                   03-15-00446-CV
                                                                                           7336962
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             10/12/2015 3:46:24 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            No. 03-15-00446-CV

                                                                 FILED IN
                                  IN THE                  3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                          10/12/2015 3:46:24 PM
                       THIRD COURT OF APPEALS                 JEFFREY D. KYLE
                                                                   Clerk

                                AT AUSTIN


                       BAXTER OIL SERVICE, LTD.
                              Appellant

                                     v.

         TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                           Appellee.


               Appeal from the 345th Judicial District Court,
                          Travis County, Texas

           FIRST UNOPPOSED MOTION FOR EXTENSION
           OF TIME TO FILE APPELLEE’S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

    Pursuant to Rules 10.5(b)(1) and 38.6(d), Appellee the Texas Commis-

sion on Environmental Quality files this first unopposed motion for an

extension of time and respectfully requests a 29-day extension, until and

through November 13, 2015, to file its Response Brief.

    1.   The current deadline for filing Appellee’s Response Brief is
Thursday, October 15, 2015.

    2.   Appellee requests a 29-day extension, until November 13, 2015.

    3.   No previous extensions have been granted for this brief.

    4.   Oral argument has not been set in this case.

    5.   An extension until November 13, 2015, is not opposed by Appel-

lants.

    6.   This motion is requested because Assistant Attorneys General

Thomas Edwards and Craig Pritzlaff have been occupied with multiple

settlement negotiations, the lodging of settlement documents, and public

notice and comment in In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in

the Gulf of Mexico on April 20, 2010, MDL No. 2179, in the U.S. District Court

for the Eastern District of Louisiana.

    7.   No trial date has been set in the trial court, and no scheduling

order is in place in the trial court that would be impacted by an extension

of time to consider this appeal.




                                         -2-
                                 PRAYER

    For the reasons stated above, Appellee the Texas Commission on

Environmental Quality prays that the Court grant a 29-day extension, until

November 13, 2015, to file its Response Brief.

    Respectfully submitted this 12th day of October 2015.

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                      JAMES E. DAVIS
                                      Deputy Attorney General for Civil
                                      Litigation

                                      PRISCILLA M. HUBENAK
                                      Chief, Environmental Protection
                                      Division



                                       /s/ Thomas H. Edwards
                                      THOMAS H. EDWARDS
                                      Assistant Attorney General
                                      Tex. Bar No. 06461800
                                      Thomas.Edwards@TexasAttorney
                                      General.gov



                                     -3-
 CRAIG J. PRITZLAFF
 Assistant Attorney General
 Tex. Bar No. 24046658
 Craig.Pritzlaff@TexasAttorney
 General.gov

 LINDA SECORD
 Assistant Attorney General
 Tex. Bar No. 17973400
 Linda.Secord@TexasAttorney
 General.gov

 Office of the Attorney General
 Environmental Protection Division
 P.O. Box 12548, Capitol Station
 Austin, Texas 78711-2548
 Tel: (512) 463-2012
 Fax: (512) 320-0911

 ATTORNEYS FOR APPELLEE,
 THE TEXAS COMMISSION ON
 ENVIRONMENTAL QUALITY




-4-
                   CERTIFICATE OF CONFERENCE

    On October 12, 2015, the undersigned conferred with Leslie Sara
Hyman, counsel for Appellants, and Ms. Hyman confirmed that this
motion is not opposed.



                                      /s/ Thomas H. Edwards
                                     THOMAS H. EDWARDS




                      CERTIFICATE OF SERVICE

     I, Thomas H. Edwards, do hereby certify that a true and correct copy
of the foregoing document was served by electronic service and email on
the following parties or attorneys of record on the 12th day of October,
2015.

Attorneys                                 Parties

Leslie Sara Hyman                         Baxter Oil Service, Ltd.
PULMAN, CAPPUCCIO, PULLEN,
BENSON & JONES, LP
2161 NW Military Hwy., Ste. 400
San Antonio TX 78213
Telephone: (210) 222-9494
Facsimile: (210) 892-1610
lhyman@pulmanlaw.com




                                    -5-
John R. Eldridge                      Exxon Mobil Corporation,
HAYNES AND BOONE, L.L.P.              ExxonMobil Oil Corporation,
1221 McKinney St., Ste. 2100          Pennzoil-Quaker State Company
Houston TX 77010-2020                 and Shell Oil Company
Telephone: (713) 547-2000
Facsimile: (713) 547-2600
John.Eldridge@haynesboone.com

Adam H. Sencenbaugh                           ”
HAYNES AND BOONE, L.L.P.
600 Congress Ave., Ste. 1300
Austin TX 78701-2579
Telephone: (512) 867-8489
Telecopier: (512) 867-8606
Adam.Sencenbaugh@
haynesboone.com

Janessa M. Glenn                      Cabot Norit Americas, Inc.
R. Steven Morton
MOLTZ MORTON & GLENN, LLP
5113 Southwest Pkwy, Ste. 120
Austin TX 78735-8969
jglenn@mmandg.com

John E. Leslie                        Howard Freilich, d/b/a Quick Stop
JOHN LESLIE * PLLC                    Brake and Muffler
1216 Florida Dr., Ste. 140
Arlington TX 76015-2393
Tel: (817) 505-1291
Arlingtonlaw@aol.com




                                -6-
Cynthia J. Bishop                     Baxter Oil Service, Ltd.
C BISHOP LAW PC
P.O. Box 612994
Dallas TX 75261-2994
cbishop@cbishoplaw.com

Paul Craig Laird II                   Frank Kosar, d/b/a Rite Way
ASHLEY & LAIRD, L.C.                  Truck Rental
800 W. Airport Fwy., Ste. 880
Irving TX 75062-6274
pcl880@aim.com

George E. Kuehn                       SBC Holdings, Inc., f/k/a The Stroh
BUTZEL LONG                           Brewery Company
301 E. Liberty St., Ste 500
Ann Arbor MI 48104-2283
Tel: 734-213-3257
Fax: 734-995-1777
kuehn@butzel.com

                                  /s/ Thomas H. Edwards
                                 THOMAS H. EDWARDS




                                -7-